Citation Nr: 1001720	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  07-20 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include paranoid or delusional disorder.


REPRESENTATION

Appellant represented by:	Jeffrey Bunten, Attorney at 
Law


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1971 to May 1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

In June 2009, the Board remanded this case for additional 
development, and the case has been returned for further 
appellate review.

The Board has recharacterized the issue on appeal, originally 
claimed as entitlement to service connection for paranoid 
disorder or delusional disorder, to more broadly encompass 
entitlement to service connection for an acquired psychiatric 
disability, to include delusional disorder and paranoid 
disorder, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 
(2009) (holding that when a claimant makes a claim, he is 
seeking service connection for symptoms regardless of how 
those symptoms are diagnosed or labeled).  


FINDING OF FACT

The Veteran did not exhibit an acquired psychiatric 
disability in service, a psychosis was not manifested within 
one year after discharge from service, and such disability is 
not otherwise shown to be associated with his active duty.


CONCLUSION OF LAW

The Veteran does not have an acquired psychiatric disability, 
to include delusional or paranoid disorder, that is due to 
disease or injury that was incurred in or aggravated by 
service; nor may a psychosis be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1131, 1112, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2009)).
	
The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA 
notice requirements, however, may be satisfied if any errors 
in the timing or content of such notice are not prejudicial 
to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes an evidentiary development letter dated in December 
2005 in which the RO advised the appellant of the evidence 
needed to substantiate his service connection claim.  The 
appellant was also advised of his and VA's responsibilities 
under VCAA, to include what evidence should be provided by 
him and what evidence should be provided by VA.  

Despite the inadequate notice provided to the appellant on 
the disability rating and effective date elements of his 
claim, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  Because 
the Board concludes below that the preponderance of the 
evidence is against the appellant's claim for compensation, 
any questions as to the appropriate disability evaluation or 
effective date to be assigned are rendered moot.

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  38 U.S.C.A. 
§§ 5103 and 5103A.  Specifically, the Board finds that all 
obtainable evidence identified by the Veteran relative to the 
issue on appeal has been obtained and associated with the 
claims folder.  In particular, the Board notes that the 
Veteran's service treatment records, VA medical records, 
private treatment records, and Social Security Administration 
(SSA) records have been obtained and associated with the 
claims folders.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, the VA must provide a VA 
medical examination where there is (1) competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.  

The Board notes that the Veteran has not been provided a VA 
examination with respect to this claim.  However, the Board 
finds that an examination is not necessary to decide this 
claim as there is no credible lay or medical evidence of an 
in-service psychiatric disability or of an association 
between the claimed disability and service.  Specifically, as 
will be discussed in more detail below, the Veteran's service 
treatment records do not demonstrate that he complained of or 
was treated for symptoms of a psychiatric disability while he 
was in service, and the most probative and credible post-
service evidence of record establishes that the Veteran did 
not manifest symptoms of an acquired psychiatric disability 
until several years following his separation from service.  
For these reasons, the Board concludes that a VA examination 
is not warranted.

The evidence of record provides sufficient information to 
adequately evaluate the claim.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required, nor is there notice delay or deficiency resulting 
in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 
38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).
  
II.  Acquired Psychiatric Disability

The Veteran has claimed entitlement to service connection for 
an acquired psychiatric disability, to include delusional and 
paranoid disorders.

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for chronic 
disabilities, such as psychoses and organic diseases of the 
nervous system, if such is shown to have been manifested to a 
compensable degree within one year after the veteran was 
separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Personality disorders are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 
4.9 (2009).  Service connection may be granted for diseases 
of congenital, developmental or familial origin if the 
evidence as a whole establishes that the conditions in 
question were incurred or aggravated during service.  
VAOPGCPREC 82-90 (July 18, 1990).  Service connection may not 
be granted for a congenital or developmental defect; however, 
disability resulting from a mental disorder that is 
superimposed upon a personality disorder may be service-
connected.  See VAOPGCPREC 82-90; 38 C.F.R. § 4.127 (2009).

As noted above, the Veteran has claimed entitlement to 
service connection for an acquired psychiatric disability, 
which he essentially claims began during service.  The 
Veteran had claimed pension benefits in July 1996 and March 
1999, and, in the March 1999 claim, the Veteran stated that 
another service member tried to kill him in a motor pool in 
West Germany in 1972 when a jeep fly wheel came off while the 
Veteran was looking under the hood.  

The evidence of record clearly establishes that the Veteran 
has a current psychiatric disability.  A recent VA medical 
record from March 2009, for example, contains a "problem 
list" that includes paranoid disorders; poly drug abuse; 
depressive disorder, not otherwise specified; psychotic 
disorder, not otherwise specified; paranoid type 
schizophrenia, chronic state; and "other and unspecified 
alcohol dependence, in remission."  During this March 2009 
visit, the Veteran was being treated specifically for chronic 
paranoid schizophrenia.

However, a preponderance of the evidence of record does not 
establish that any acquired psychiatric disability began in 
service or is otherwise related to service.

The Veteran's May 1971 examination upon induction into 
service lists no clinical abnormalities, including 
psychiatric.  On his May 1971 induction medical history 
report, the Veteran noted that he had no past or current 
"frequent trouble sleeping," "frequent or terrifying 
nightmares," "depression or excessive worry," "nervous 
trouble of any sort," or "any drug or narcotic habit."  On 
the back of this form, however, the Veteran did indicate that 
he had been rejected for military service in the past because 
of a "failed mental exam."  The December 1972 separation 
examination report also finds that the Veteran was clinically 
normal psychiatrically at the time of his separation from 
active duty service.  The Veteran's service treatment records 
reflect that he never complained of or was treated for 
symptoms of a psychiatric disability while in service.  

A post-service examination report from November 1977 finds 
the Veteran to be clinically normal psychiatrically, and he 
reported no history of or current depression or excessive 
worry, frequent trouble sleeping, or nervous trouble of any 
sort in a medical history record from the same month.

The earliest post-service medical evidence suggesting 
symptoms of a pertinent disability appears in a December 1982 
VA medical record documenting that the Veteran was seeking 
treatment for drug and alcohol abuse.  It states that the 
Veteran "[h]as experienced tremors, blackouts, and auditory 
hallucinations in past," and that he "[h]as been depressed 
over past three years due to divorce and unemployment."  
This record gives a diagnostic impression of alcohol 
dependency and drug abuse, but it does not diagnose a 
psychiatric disability.  

A January 1983 VA medical record reflects that the Veteran 
was treated for poly drug abuse.  He reported having had 
visual hallucinations.

Another January 1983 VA psychologist's consultation report 
notes the Veteran's pertinent medical and social history and 
states that "The possibility of some minor degree of organic 
brain pathology probably of a long lasting nature cannot be 
ruled out and should be further tested if clinically 
warranted."  The psychologist noted that "[p]ersonality 
testing shows this individual to most likely have had a long-
standing history of disturbance."  It was also noted that 
"The possibility of an underlying thought disorder of a 
paranoid type cannot be ruled out for this patient, although 
a severe personality disorder is more likely."

Another 1983 VA record notes that the Veteran presented with 
about a 12-year history of alcohol and drug abuse.  

A February 1983 VA hospitalization report includes diagnoses 
of alcohol dependency; drug dependency; history of drug 
abuse; and passive-aggressive personality.  He reported 
having withdrawal hallucinations and alcoholic hallucinosis.  
He reported poor memory at times with sleep disturbance and 
thoughts of suicide in 1980 and 1981.  He also complained of 
occasional loss of appetite, social withdrawal, 
hallucinations, improbable beliefs, anxiety, and depression.  
On examination, no evidence of hallucinations or delusions 
could be elicited, and there were no signs or symptoms of a 
major thought or affective disorder.

An October 1983 VA medical record notes that the Veteran 
reported "that he has had auditory hallucinations at one 
point in his life when he was drinking heavily and using 
drugs.  Otherwise, he denied the presence of 
hallucinations."  The Veteran appeared to have no 
significant psychiatric disturbance or thought disorder.

A February 1984 VA medical record notes that the Veteran 
reported being depressed because he cannot find a job despite 
having been provided with leads.  

A March 1985 VA hospitalization record diagnoses alcohol 
withdrawal, mild; alcohol dependency; drug abuse (Talwin, 
Pyribenzamine); dysthymic disorder; and impulsive, obsessive, 
compulsive personality.  The doctor who authored this record 
noted that the Veteran's first admission for alcohol and drug 
treatment occurred in 1983.  This record notes that the 
Veteran "admitted to alcoholic hallucinosis which comes and 
goes."  He also admitted to withdrawal hallucinations, both 
audio and visual, in the past.  The Veteran gave a history of 
depression and related this to his being unemployed and not 
having any funds.  The doctor noted that "No signs or 
symptoms of a serious chronic organic brain syndrome nor of a 
major thought or affective disorder could be elicited."

A September 1995 psychiatric examination conducted in 
connection with the Veteran's claim for SSA benefits noted 
that the Veteran reported that he has gone to the VA starting 
in 1982.  It was noted that "he was diagnosed as paranoid 
but he admits that he was drinking alcohol and using drugs at 
that time."  He reported that his nerves appeared to be 
getting worse.  He stated that he first used alcohol at age 
21 and that it became a problem after he got out of service 
in 1973, and that he also used T's and Blues (Talwin 
(pentazocine) and PBZ (pyribenzamine)) intravenously from 
1980 to 1985.  On examination, there was no preoccupation, 
thought disturbances, perceptual distortions, delusions, 
hallucinations, or suicidal or homicidal ideation.  The 
examiner diagnosed "[p]oly substance dependence with 
psychotic features secondary to substance use, none outside 
of his substance use."  The examiner also diagnosed a 
personality disorder, not otherwise specified.  

A September 1995 VA medical record reflects that the Veteran 
reported hearing voices that were calling his name and 
telling him how to commit suicide.  He reported feeling 
nervous and anxious.  He reported his problems started in 
1982 when he first attempted drug rehabilitation.  He 
reported his drug abuse began in the late 1970s.  He 
described some of the symptoms of paranoia discussed above, 
including obsessively worrying he will be stopped by the 
police and accused of wrongdoing.  Diagnoses included 
paranoid disorder and drug and alcohol abuse.

A January 1997 VA mental disorders examination report notes 
that the Veteran thought people were watching him and that 
they think he looks like a criminal.  He also believed police 
were following him around thinking he would steal or that he 
is using drugs.  He indicated he thought his paranoid 
thoughts started in around 1985.  The examiner noted that 
this coincides with the beginning of the Veteran's employment 
as a housekeeper at the St. Louis VA Medical Center.  The 
Veteran "indicated that he does not recall these symptoms 
occurring before going into the service, nor does he recall 
them occurring in any organized way while he was in service, 
although he said that on one occasion, he did think that a 
fellow soldier was trying to kill him."  The Veteran did not 
indicate that he had hallucinations or feelings of 
depersonalization or derealization.  The examiner noted that 
the Veteran "appeared to have significant, though not 
bizarre delusions for an extended period amounting to a 
minimum of ten years.  For a considerable period of time, it 
seemed that these symptoms did not compromise his ability to 
function."  The examiner noted that these symptoms have 
increased in the last two years, since he has been 
unemployed.  The examiner noted that the Veteran's data did 
not justify a diagnosis of schizophrenia, and his 
developmental history would be nonsupportive of such a 
diagnosis on a normative basis.  The examiner stated, 
however, that the Veteran did meet the criteria for a 
delusional disorder and concluded that this is likely the 
best descriptive label for the Veteran's condition.  His Beck 
Depression Inventory score indicated extremely severe 
depressive symptomatology.

An October 1998 VA medical record notes that the Veteran 
abused alcohol and intravenous drugs from 1980 to 1985.  

An April 1999 VA medical record notes that the Veteran had a 
history of auditory hallucinations since 1985.  It notes his 
first psychiatric hospitalization was in 1980 for a drug 
problem.  It notes that he has been paranoid since he took 
acid in Germany while in service.

A July 2000 VA medical record states that the Veteran has a 
history of auditory hallucinations and delusions since 1980 
when he was doing drugs.  He was diagnosed with alcohol 
dependence and psychosis, not otherwise specified.

According to an August 2000 VA medical record following his 
irregular discharge from the hospital against medical advice, 
the Veteran reported having abused various drugs, including 
hashish, acid, speed, and heroin, when he was in the service 
between 1971 and 1973.  He continued to use speed until about 
1978.  He gave a history of hallucinations and delusions 
since 1980, when he was doing drugs.  He gave a history of 
hearing voices.  

A July 2001 VA medical record reflects that the Veteran gave 
a history of delusions and hallucinations for about 20 years 
since he started doing drugs.

An April 2002 VA medical record notes that the Veteran had a 
history of psychosis, not otherwise specified, and alcohol 
dependence.  He presented with auditory hallucinations.  He 
stated he had been hearing voices for the last week or two 
and reported a ten year history of auditory hallucinations.  
He stated that he starts to hear voices when he starts 
drinking and stops taking his medications.

An April 2002 addiction severity assessment reflects that the 
Veteran  stated he has experienced psychological or emotional 
problems on 30 of the past 30 days.  He reported experiencing 
serious depression and serious anxiety or tension, both 
within the last 30 days and lifetime.  He also reported 
experiencing a lifetime of hallucinations and trouble 
controlling violent behavior.  

A May 2002 substance abuse treatment program intake interview 
notes that the Veteran reported having last used T's and 
Blues in 1982.  He reported last snorting heroin and using 
crystal meth in 1972, and last using hash in 1973.  

Based on this evidence, the Board finds that service 
connection for a psychiatric disability cannot be granted, as 
the most credible lay and medical evidence of record does not 
show the onset of any symptoms or manifestations of an 
acquired psychiatric disability earlier than December 1982, 
nor does the medical evidence otherwise relate any acquired 
psychiatric disorder to service.  First, the Board notes that 
the Veteran's May 1971 entrance examination and medical 
history records reflect that he was clinically normal 
psychiatrically upon his entrance into service and that he 
reported no history of depression, excessive worry, or other 
symptoms suggestive of a psychiatric disability.  Nor do the 
service treatment records themselves reflect that the Veteran 
ever complained of or was treated for a psychiatric 
disability or symptoms thereof.  Likewise, his separation 
examination report from December 1972 documented that he was 
clinically normal psychiatrically.

The Board again notes the November 1977 medical evidence 
demonstrating an absence of psychiatric disability and 
reflecting that the Veteran himself had denied a personal 
history of symptoms of such disability.  While the December 
1982 record does state that the Veteran had been depressed 
over the last three years, it does not actually diagnose him 
with depression.  Furthermore, that reference still places 
the onset of his symptom to several years after separation.  
While a January 1983 record notes that "a long-standing 
history of disturbance" was indicated by personality 
testing, the psychologist did not diagnose a psychiatric 
disability and found it more likely that the Veteran had a 
severe personality disorder.  And while these records and 
subsequent records do note hallucinations, there is no record 
of a diagnosed acquired psychiatric disorder until the March 
1985 diagnosis of dysthymic disorder.  Prior to March 1985, 
the diagnoses had been limited to substance abuse and 
personality disorders.  (As noted above, personality 
disorders are not considered "disabilities" within the 
meaning of applicable law.)

The Board notes that the Veteran submitted a statement in 
September 2009 essentially arguing that he believes his 
psychological disorder was present prior to 1982 but that he 
did not know he was ill or in need of treatment.  
Specifically, he felt that his mood disorder, paranoia, and 
personality disorder were present prior to 1982.

In this regard, the Board acknowledges that the Veteran 
reported on his May 1971 induction medical history record 
that he was previously rejected from service due to a 
"failed mental exam."  However, objective evidence of a 
psychiatric disability was not shown on clinical evaluation.  
Nor has the Veteran provided any information, such as date, 
location, and branch of service, that would allow VA to 
request records of the reported examination.  The Board notes 
that a mere self-report of a preservice condition recorded at 
the time of examination does not constitute an actual 
notation of such condition.  Miller v. West, 11 Vet. App. 
345, 348 (1998) (holding that a veteran's self-report that he 
had previously suffered from 'depression or excessive worry' 
prior to service was insufficient to rebut the presumption of 
soundness as was found in 38 U.S.C.A § 1111); see Crowe v. 
Brown, 7 Vet. App. 238, 246 (1995).  Consequently, the Board 
finds that a psychiatric condition was not noted upon 
enlistment, nor is there competent medical evidence that a 
psychiatric disability pre-existed the Veteran's entrance 
into service.

Furthermore, the December 1972 separation examination report 
reflects that the Veteran was clinically normal 
psychiatrically prior to his separation from active duty, and 
his service treatment records do not reflect symptoms of 
mental illness in service.  While he has since made several 
allegations to the effect that he believed other servicemen 
were trying to kill him, allegations which have been 
characterized as paranoid in the Veteran's medical records, 
his service records neither reflect that any such incidents 
occurred nor that the Veteran had reported having had such 
experiences while in service.  The Veteran initially raised 
these fears several years following his separation from 
service, but given the substantial number of references in 
his clinical record pointing to his symptoms having had their 
onset around 1982, the Board finds that those allegations do 
not constitute credible evidence of in-service symptoms.

Following service, the November 1977 post-service examination 
record affirmatively reflect that the Veteran had no 
psychiatric disability more than four years following his 
separation from service.  The Veteran has otherwise submitted 
no contemporaneous evidence establishing the existence of 
psychiatric disability prior to 1982. 

The Board notes that, in the vast majority of instances, the 
Veteran's own recitation of his medical history throughout 
the course of his medical treatment, as well as the medical 
history as recorded in his medical records, suggests that his 
symptoms of a paranoid or delusional disorder began during 
the period between 1980 and 1985.  This evidence includes not 
only statements made in the course of his seeking treatment 
for substance abuse and psychiatric disorders, but also 
information provided on his July 1985 and November 2005 claim 
forms.  On both of these claims forms, the Veteran reported 
that his disability had begun in February 1985.  Most 
significantly, this timeframe is corroborated by the 
contemporaneous evidence of record from those years, which 
first includes symptoms of hallucinations in December 1982 
and first diagnoses an acquired psychiatric disability in 
March 1985.  Even assuming that the Veteran exhibited 
symptoms of a psychiatric disability as early as 1980, there 
is still a gap of more than six years following the Veteran's 
separation from service and the manifestation of symptoms of 
an acquired psychiatric disability. 

The Board acknowledges the assertion in  the Veteran's 
September 2009 statement that his illness prevented him from 
realizing he was ill and needed treatment prior to 1982.  The 
Board assumes that the Veteran is intending to claim these 
symptoms were present prior to his entry into service or 
during his active duty service.  However, the Veteran himself 
is not clear on this specific contention, and his accredited 
representative has offered neither evidence nor argument 
either for or against any such assertion.  Thus, the Board 
finds that such assertion does no constitute credible 
evidence of in-service symptoms, or a continuity of 
symptomatology since service.

As noted, the Board finds the most credible evidence of 
record regarding the onset of his symptomatology are those 
records that were produced either while the Veteran was in 
service or at the time he first sought treatment for 
substance abuse.  These statements provided a reasonably 
consistent picture of the Veteran's psychiatric history, and 
all are more proximate to the Veteran's active duty service 
than is the Veteran's September 2009 statement.  For these 
reasons, the Board finds that the history as told in these 
records is more credible than that in the Veteran's September 
2009 statement.

The Board further notes that the post-service medical records 
provide ample evidence to corroborate the fact that the 
Veteran's paranoia and delusional disorder symptoms began in 
connection with his drug and alcohol abuse in the early 
1980s.  To the extent that the Veteran has pointed to any in-
service drug and alcohol abuse as ultimately contributing to 
or being responsible for his subsequent development of an 
acquired psychiatric disability, the Board notes that 
applicable law and regulations provide that no compensation 
shall be paid if a disability is the result of the Veteran's 
own willful misconduct or, for claims filed after October 31, 
1990, the result of his or her abuse of alcohol or drugs.  
See 38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 
3.1(n), 3.301(c) (2009).  VA's General Counsel has confirmed 
that direct service connection for a disability that is a 
result of a claimant's own abuse of alcohol or drugs is 
precluded for purposes of all VA benefits for claims filed 
after October 31, 1990.  See VAOPGCPREC 7-99 (1999), 
published at 64 Fed. Reg. 52,375 (June 9, 1999); VAOPGCPREC 
2-98 (1998), published at 63 Fed. Reg. 31,263 (February 10, 
1998).

The Veteran's post-service treatment records document a long 
history of alcohol and poly drug abuse, including for 
significant periods of his active duty service.  There is no 
evidence of record indicating that the Veteran's in-service 
drug and alcohol use was a "'secondary result' of an 
'organic disease or disability.'"  While the January 1983 
record discussed above raised the possibility of an "organic 
brain pathology probably of a long lasting nature," "[n]o 
signs or symptoms of a serious chronic organic brain 
syndrome" were found during the March 1985 VA 
hospitalization.  Therefore, service connection, either due 
to or despite the Veteran's in-service drug and alcohol 
abuse, is not warranted.

In short, the Board finds that the preponderance of the 
evidence is against granting service connection for an 
acquired psychiatric disability, to include paranoid or 
delusional disorder.  The Board has considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, the claim must be denied.


ORDER

Entitlement to service connection for an acquired psychiatric 
disability, to include paranoid or delusional disorder, is 
denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


